Opinión concurrente emitida por el
Juez Asociado Señor Corrada Del Río.
Concurrimos con la sentencia dictada en el día de hoy por este Tribunal, no porque se aplique a este caso el prin-cipio del “fruto del árbol ponzoñoso”, el cual entendemos que es inaplicable, ni porque la confiscación fuese ilegal por razón de haber surgido como consecuencia de una or-den de allanamiento ilegal, la cual no había sido impug-nada al momento cuando ésta se efectuó. Concurrimos por entender que es inconstitucional el Art. 3(l)(c) de la Ley *882Núm. 93 de 13 de julio de 1988, según enmendada, cono-cida como la Ley Uniforme de Confiscaciones de 1988 (en adelante la Ley Núm. 93), 34 L.P.R.A. sec. 1723a(l)(c), en tanto y en cuanto permite la confiscación de bienes inmue-bles sin notificación ni vista previa. La evidencia inculpa-toria descubierta como resultado de una confiscación ilegal por razón de su inconstitucionalidad es inadmisible en evi-dencia y debe ser suprimida.
Los hechos del caso están relacionados en la sentencia; por lo cual, no los repetiremos aquí. Explicamos nuestra posición.
Dispone la Quinta Enmienda de la Constitución federal:
No person shall be held to answer for a capital, or otherwise infamous crime, unless on a presentment or indictment of a Grand Jury, except in cases arising in the land or naval forces, or in the Militia, when in actual service in time of War or public danger; nor shall any person be subject for the same offense to be twice put in jeopardy of life and limb; nor shall be compelled in any ciminal case to be a witness against himself, nor be deprived of life, liberty, or property, without due process of law, nor shall private property be taken for public use, without just compensation. (Énfasis suplido.) U.S.C. Const. Amend. 5.
La Sec. 1 de la Decimocuarta Enmienda de la Constitu-ción de Estados Unidos, por su parte, dispone:
Section 1. All persons born or naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the United States and of the State wherein they reside. No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any State deprive any person of life, liberty, or property, without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws. (Énfasis suplido.) U.S.C. Const. Amend. 14 Sec. 1.
El Tribunal Supremo federal ha expresado, reiterada-mente, que el debido proceso de ley aplica a Puerto Rico, bien sea a través de la Quinta o la Decimocuarta En-*883mienda de la Constitución de Estados Unidos, supra. Véase Examining Board v. Flores de Otero, 426 U.S. 572 (1976); Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 668 esc. 5 (1974), y Fornaris v. Ridge Tool Co., 400 U.S. 41 (1970).
Dispone la See. 7 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 275:
Se reconoce como derecho fundamental del ser humano el derecho a la vida, a la libertad y al disfrute de la propiedad. No existirá la pena de muerte. Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes. No se aprobarán leyes que menoscaben las obligaciones contractuales. Las leyes determinarán un mínimo de propiedad y pertenencias no sujetas a embargo. (Enfasis suplido.)
A su vez, la Cuarta Enmienda de la Constitución de Estados Unidos dispone:
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized. U.S.C. Const. Amend. 4.
Las cortes federales han resuelto que la protección pro-vista por la Cuarta Enmienda aplica a los procedimientos civiles de confiscación de propiedad por parte del Estado. Véanse: Austin v. United States, 509 U.S. 602 (1993); U.S. v. Showalter, 858 F.2d 149 (3er Cir. 1988); United States v. $128,035.00 in U.S. Currency, 628 F. Supp. 668 (S.D. Ohio 1986); U.S. v. TWP 17 R 4, 970 F.2d 984 (1er Cir. 1992); Application of Kingsley, 614 F. Supp. 219 (D.C. Mass. 1985); United States v. Parr, 716 F.2d 796 (11vo Cir. 1983); United States v. Pappas, 613 F.2d 324 (1er Cir. 1979); Plymouth Sedan v. Pennsylvania, 380 U.S. 693, 696 (1965), y Boyd v. United States, 116 U.S. 616, 634 (1886).(1)
*884Por su parte, la Sec. 10 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 299, esta-blece:

No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautacio-nes, y allanamientos irrazonables.

No se interceptará la comunicación telefónica.

Sólo se expedirán mandamientos autorizando registros, alla-namientos o arrestos por autoridad judicial, y ello únicamente cuando ■exista causa probable apoyada en juramento o afirma-ción, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.

Evidencia obtenida en violación de esta sección será inadmi-sible en los tribunales. (Enfasis suplido.)
Es claro que las disposiciones constitucionales aludidas persiguen garantizarle a cada persona la debida protección de las leyes, en su función sustantiva y procesal, antes de que se le prive de su propiedad. Nótese, además, que los procedimientos civiles de confiscación potencian los dere-chos ofrecidos por la Sec. 10 del Art. II de la Constitución de Puerto Rico, supra, y la Cuarta Enmienda de la Constitución de Estados Unidos. Véanse: H.M.C.A. (P.R.) Inc., etc. v. Contralor, 133 D.P.R. 945 (1993), y E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197 (1984).
Hemos resuelto, además, que los requisitos constitucio-nales del debido proceso de ley aplican a los procedimien-tos de embargo y prohibición de enajenar. Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881 (1993); Domínguez Talavera v. Tribunal Superior, 102 D.P.R. 423 (1974), y Fuentes v. Shevin, 407 U.S. 67 (1972). Las exigen-cias del debido proceso aplican a los embargos, indepen-dientemente de que la incautación sea temporera. Fuentes v. Shevin, supra, pág. 86; North Georgia Finishing, Inc. v. Di-Chem, Inc., 419 U.S. 601 (1975).
*885Al examinar lo requerido por el debido proceso de ley, encontramos que la Corte Suprema de Estados Unidos es-tableció en Mathews v. Eldridge, 424 U.S. 319 (1976), los tres (3) criterios que deben sopesarse al determinar cuál es el proceso debido para privar a un individuo de algún de-recho protegido.(2) Al respecto se examina: (1) el interés afectado por la acción oficial; (2) el riesgo de una determi-nación errónea que prive a la persona del interés protegido mediante el proceso utilizado y el valor probable de garan-tías adicionales o distintas, y (3) el interés gubernamental protegido con la acción sumaria y la posibilidad de usar métodos alternos. Véase Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982). Ala luz de los criterios de Mathews, la jurisprudencia ha establecido diversos procedimientos para satisfacer las exigencias del debido proceso. Entre los requisitos que debe cumplir todo procedimiento adversa-tivo se encuentran: (1) la notificación adecuada del proceso; (2) el proceso ante un juez imparcial; (3) la oportunidad de ser oído; (4) el derecho a contrainterrogar testigos y exami-nar evidencia presentada en su contra; (5) tener asistencia de abogado, y (6) que la decisión se base en el expediente. 2 Treatise on Constitutional Law: Substance and Procedure Sec. 17.8, pág. 250 (1986). No obstante, aún cuando “el debido proceso de ley no es abstracción apocalíptica que de sólo invocarlo infunda temor de Dios al tribunal y paralice al adversario, Domínguez Talavera v. Tribunal Superior, supra, pág. 428; Pueblo v. Pérez Santaliz, 105 D.P.R. 10, 23 (1976), y Pueblo v. Andréu González, 105 D.P.R. 315, 320 (1976), el mismo es resguardo infranqueable contra priva-ciones arbitrarias de la propiedad”. J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1986, Vol. II, págs. 337-338.
Como vertiente del concepto “debido proceso de ley”, la jurisprudencia interpretativa ha consagrado el derecho fundamental de toda persona a ser oída antes de ser des-*886pojada de algún interés protegido; esta oportunidad de ser oído debe ser en: “a meaningful time and a meaningful manner.” Mathews v. Eldridge, supra, pág. 333. Véase Joint Anti-Fascist Committee v. McGrath, 341 U.S. 123 (1951). Véase, también, H. Friendly, Some Kind of Hearing, 123 U. Pa. L. Rev. 1267 (1975). La privación de la libertad o de la propiedad sin notificación u oportunidad de ser oído se ha considerado siempre ajena al debido proceso y en ocasiones es una fuente de responsabilidad civil. Lugar v. Edmondson Oil Co., 457 U.S. 922 (1982); Mullane v. Central Hanover Tr. Co., 339 U.S. 306 (1950). Un estatuto puede prevalecer sólo si contiene garantías procesales su-ficientes que permitan que la parte afectada pueda ser oída antes de que se adjudique definitivamente el derecho invo-lucrado, Mitchell v. W.T. Grant Co., 416 U.S. 600 (1974), excepción hecha en aquellas situaciones cuando existan circunstancias extraordinarias que justifiquen lo contrario. Calero-Toledo v. Pearson Yacht Leasing Co., supra. A esos efectos, el Profesor Lawrence Tribe expone:
...Aprior hearing had been required by the traditional conception of procedural due process under the precept that one should be able to continue living in quiet enjoyment of liberty or property unless and until there has been a fair determination that^the state is entitled to intrude upon that situation of repose. (Énfasis suplido y en el original.) L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, Sec. 10-7, pág. 673.
A la luz de estos preceptos constitucionales, examine-mos el estatuto que rige la confiscación de bienes por parte del Gobierno de Puerto Rico. El Art. 2 de la vigente Ley Núm. 93, supra, 34 L.P.R.A. sec. 1723, según enmendada y en lo pertinente, establece de la manera siguiente las cir-cunstancias en las cuales procede la confiscación de propie-dad por parte del Estado:
Toda propiedad que sea utilizada en relación a la comisión de delitos graves y de aquellos delitos menos graves en que por ley se autorice la confiscación, cuando tales delitos graves y menos graves estén tipificados en el Código Penal del Estado Libre *887Asociado de Puerto Rico, sees. 3001 et seq. del Título 33 [de L.P.R.A.], en la leyes de sustancias controladas, de armas y explosivos, en las leyes contra el crimen organizado, en las leyes de juegos prohibidos, bebidas alcohólicas, leyes fiscales, leyes contra la apropiación ilegal de vehículos, leyes de vehículos y tránsito y de embarcaciones, así como en otras leyes y aquella propiedad que esté sujeta a una sentencia de confiscaciones que así lo autorice, será confiscada en favor del Estado Libre Aso-ciado de Puerto Rico. (Enfasis suplido.)
El citado Art. 1 de esta Ley Núm. 93, según enmendada y en lo pertinente, califica, para sus efectos, las propieda-des que habrán de ser confiscadas:
Para fines de este Capítulo el término “propiedad” incluye, sin que se entienda como una limitación, bienes muebles o in-muebles, derechos, privilegios, intereses, reclamaciones y valo-res, dinero en efectivo, vehículos y cualquier otro medio de transportación, utensilios, artefactos, máquinas, equipo, ins-trumentos y cualquier otro objeto o bien análogo.
Esta ley también establece el procedimiento que debe seguirse para la confiscación de la propiedad. Al respecto, el Art. 3 de la citada Ley Núm. 93, según enmendada y en lo pertinente, dispone:
(1) La ocupación de la propiedad sujeta a confiscación se lle-vará a cabo por la agencia del orden público o el funcionario a cargo de la implantación de la ley por sí o por conducto de sus delegados, policías o agentes del orden público mediante orden de un magistrado o tribunal competente o sin previa orden del tribunal en los siguientes casos:
(a) Cuando la ocupación se efectúa mientras se lleva a cabo un arresto;
(b) cuando la ocupación se efectúa en virtud de una sen-tencia judicial, o
(c) cuando la propiedad a ocuparse haya sido utilizada en relación a la comisión de cualquiera de los delitos que se expre-san en la see. 1723 de [esta Parte] previa orden del funcionario a cargo de la implantación de la ley aplicable o sus delegados.
(2) El funcionario bajo cuya autoridad se efectúa la ocupa-ción o la persona en la que él delegue notificará el hecho de la ocupación y la tasación o valor estimado de la propiedad ocu-pada a las personas siguientes:
(a) Aquellas que por las circunstancias, información y creencia, el funcionario considere como dueños .... (Enfasis suplido.) 34 L.P.R.A. sec. 1723a.
*888Al interpretar esas disposiciones de ley, debemos tener presente el caso de Pueblo v. González Cortés, 95 D.P.R. 164, 168 (1967), en el cual expresamos que las “confiscacio-nes no son favorecidas por las cortes y los estatutos auto-rizándoles son interpretados restrictivamente”. En Carlo v. Srio. de Justicia, 107 D.P.R. 356 (1978), determinamos que, dada la naturaleza punitiva de la confiscación, los es-tatutos que autorizan esa medida en cuanto a la propiedad de un acusado deben ser interpretados restrictivamente de manera favorable a éste. Esa norma de interpretación fue aplicada a la vigente Ley Núm. 93, supra, en Del Toro Lugo v. E.L.A., 136 D.P.R. 973 (1994).
h — I H-1
En United States v. James Daniel Good Real Property, 510 U.S. 43 (1993), el Tribunal Supremo federal se expresó sobre la controversia de si la cláusula de debido proceso de ley contenida en la Quinta Enmienda de la Constitución federal requiere que se celebre una vista antes de efectuar el embargo de una propiedad inmueble para que su titular reciba la oportunidad de expresar su posición al respecto. El Tribunal determinó que la vista previa es un ingre-diente indispensable cuando se pretende confiscar un bien inmueble.
En el caso citado, agentes de la Policía del estado de Hawaii ejecutaron una orden de registro en el hogar del señor Daniel Good. En los predios encontraron varias sus-tancias controladas que constituían evidencia inculpante de delito. Seis (6) meses más tarde, Good presentó una alegación de culpabilidad y fue sentenciado a un (1) año de encarcelación, cinco (5) años de probatoria, una (1) multa de mil dólares ($1,000) y el embargo de tres mil ciento ochenta y siete dólares ($3,187) que fueron encontrados en los predios allanados. Cuatro años y medio (4 1/2) después del registro de la residencia, al amparo de lo dispuesto en *88921 U.S.C. sec. 881(a)(7),(3) el Gobierno federal instó una acción in rem para la confiscación de esa propiedad inmue-ble, según el fundamento de que ésta fue utilizada para cometer un crimen federal. En un procedimiento ex parte, un magistrado federal encontró que el Gobierno federal cumplió con el peso de probar causa probable de que Good había empleado su casa para fines delictivos, por lo cual ordenó que se procediera con la confiscación del inmueble.
El Gobierno federal confiscó, de esta manera, la propie-dad sin proveerle a Good una notificación previa o vista adversativa. Good presentó ante la Corte de Distrito de Estados Unidos para el Distrito de Hawaii una moción para recobrar la propiedad y una contestación a la de-manda instada por el Gobierno, en la cual argüyó que el embargo le privó de sus derechos al debido proceso de ley. El tribunal de instancia emitió una sentencia sumaria y autorizó la confiscación. Inconforme, Good acudió a la Corte de Apelaciones para el Noveno Circuito federal, la cual revocó la sentencia recurrida por entender que la con-fiscación constituyó una violación de la cláusula del debido proceso de ley.
El caso fue entonces llevado al Tribunal Supremo federal. Ante ese foro, el Gobierno federal argumentó que el haber respetado los derechos de Good, según concedidos por la Cuarta Enmienda federal, constituyó una debida y suficiente protección constitucional en relación con la confiscación. En la alternativa, el Gobierno federal argüyó que una confiscación en cumplimiento de las leyes federa-*890les contra la distribución de drogas en nuestra sociedad configura una excepción a lo requerido por el debido pro-ceso de ley. Ambos argumentos fueron desfavorecidos.
El Tribunal Supremo federal razonó en dicho caso que uno de los pilares fundamentales del derecho al debido pro-ceso de ley, según es garantizado por la Constitución, ra-dica en que una parte —que esté en riesgo de ser privada de un derecho o propiedad— sea notificada y se le ofrezca la oportunidad de expresarse en su defensa. Véanse: United States v. $8,850, 461 U.S. 555 esc. 12 (1983); Fuentes v. Shevin, supra, pág. 82, y Mullane v. Central Hanover Tr. Co., supra, pág. 313. Se evaluó que, ciertamente, la confis-cación de la propiedad inmueble de Good constituía una privación de sus derechos sobre propiedad, lo que activó la protección de la cláusula del debido proceso de ley.
En Del Toro Lugo v. E.L.A., supra, expresamos que la esencia de la decisión de United States v. James Daniel Good Real Property, supra, es que la confiscación de un bien inmueble activa la protección del debido proceso y re-quiere que se provea una notificación y vista previa. De manera que la cláusula del debido proceso de ley fue inter-pretada para que se le extendiera una protección mayor a la confiscación gubernamental de un bien inmueble, que la que se le concede normalmente a los bienes muebles. Véase U.S. v. Real Property Located at Incline Village, 976 F. Supp. 1321 (D. Nev. 1997), y 976 F. Supp. 1327 (D. Nev. 1997).
Al respecto de esa distinción, el Tribunal Supremo federal expresó en Calero-Toledo v. Pearson Yacht Leasing Co., supra, pág. 679, que un bien mueble es el “sort [of property] that could be removed to another jurisdiction, destroyed or concealed, if advance notice of confiscation were given”. Ese foro estableció que la protección que re-quiere una vista previa no será activada cuando el bien embargado sea de naturaleza mueble.(4) Ese caso versaba *891sobre el embargo de un yate, por lo que se podía embargar antes de celebrar vista, para evitar que éste fuera escon-dido o trasladado fuera de la jurisdicción.
Ya que la propiedad mueble carga consigo un riesgo de que la confiscación pueda ser inejecutable si la parte contra quien se tramita recibe una notificación previa, la Corte Suprema federal en Calero-Toledo v. Pearson Yacht Leasing Co., supra, la justificó sin la notificación y vista previa.
En United States v. James Daniel Good Real Property, supra, el Tribunal Supremo federal señaló que el bien in-mueble no encaja dentro de la excepción previamente creada en Calero-Toledo v. Pearson Yacht Leasing Co., supra, pues, al no existir el riesgo inherente al bien mueble, la confiscación del inmueble requiere una notificación pre-via, con el propósito de que se le brinde a la parte afectada la oportunidad de acudir al tribunal mediante una vista. Decidió la Corte federal:
In sum, based upon the importance of the private interests at risk and the absence of countervailing Government needs, we hold that the seizure of real property under S[ec.] 881(a)(7) is not one of those extraordinary instances that justify the postponement of notice and hearing. Unless exigent circumstances are present, the Due Process Clause requires the Government to afford notice and meaningful opportunity to be heard before seizing real property subject to civil forfeiture. United States v. James Daniel Good Real Property, supra, pág. 61.
El caso de autos, al igual que el de United States v. James Daniel Good Real Property, supra, afecta un bien inmueble. El Tribunal Supremo federal encontró que los recursos que tendría que dedicar el Gobierno al efectuar la notificación y celebrar la vista previa a la confiscación no son significativamente onerosos, por lo que no se justifica obviar estos importantes mecanismos de protección constitucional.
*892Lo establecido como derecho por la Quinta Enmienda de la Constitución federal, supra, según su contenido y su in-terpretación por el Tribunal Supremo federal, constituye una garantía que es ofrecida, además, por la Sec. 10 del Art. II de nuestra Constitución, supra. E.L.A. v. Coca Cola Bott. Co., supra. Decretaríamos, por lo tanto, la inconstitu-cionalidad del Art. 3(l)(c) de la Ley Núm. 93, supra, en lo que concierne a la confiscación de bienes inmuebles sin no-tificación y vista previa. Se violaron los derechos de debido proceso de ley de los peticionarios al no haber sido notifi-cados ni haber tenido la oportunidad de una vista antes de la confiscación de su propiedad inmueble.
El caso de autos tampoco presenta circunstancias excep-cionales que justifiquen un procedimiento ex parte para la confiscación de un bien inmueble. Nuestro sistema de de-rechos constitucionales desfavorece los procedimientos ex parte cuando se encuentra en juego el derecho de propie-dad inmueble de una parte que no tuvo la opción de acudir al tribunal para proteger sus intereses. Inspira nuestro cri-terio la indeleble expresión del Juez Félix Frankfurter del Tribunal Supremo de Estados Unidos en su opinión concu-rrente en Anti-Fascist Committee v. McGrath, supra, págs. 170-173:
... [FJairness can rarely be obtained by secret, one-sided determination of facts decisive of rights.
... No better instrument has been devised for arriving at truth than to give a person at jeopardy of serious loss notice of the case against him and oportunity to meet it. (Escolio omitido.)
I — ! h-H
Nos resta evaluar la admisibilidad de la evidencia des-cubierta en los predios confiscados. Es nuestro criterio que la evidencia obtenida durante la confiscación ilegal de la propiedad es inadmisible en términos probatorios contra los peticionarios.
*893Como expusimos anteriormente, la Sec. 10 del Art. II de la Constitución de Puerto Rico, supra, contiene el manda-miento de que la “evidencia obtenida en violación de esta sección será inadmisible en los tribunales”. De esta sección emerge la “regla de exclusión”, la cual sostiene que toda evidencia obtenida ilegalmente no debe ser admitida para inculpar a una parte imputada de haber cometido delito. Sobre esa regla expresamos en Toll y Sucn. Rivera Rojas v. Adorno Medina, 130 D.P.R. 352, 358-359 (1992):
... [P]odemos decir que la regla de exclusión encarna tres (3) propósitos ínsitos en el Art. II, Sec. 10, supra. Primero, disuadir y desalentar a los funcionarios del orden público de que violen la protección constitucional (deterrence). Se reconoce que este elemento disuasivo realmente es el más fundamental. Segundo, integridad judicial. Los tribunales no deben ser cómplices de actos de desobediencia a la Constitución y admitir evidencia ilegalmente obtenida. Y tercero, impedir que el Gobierno se be-neficie de sus propios actos ilícitos; de otra manera la ciudada-nía perdería confianza en el Gobierno.
De conformidad con el requerimiento constitucional, la evidencia que fue obtenida mediante la confiscación ilegal de la residencia de los peticionarios es inadmisible. Esa conclusión es inevadible, pues otra ciertamente constitui-ría una fractura a los pilares de la protección que ofrece nuestra Constitución.
<1
Por las razones expuestas, hemos reconsiderado la sen-tencia emitida por este Tribunal el 30 de abril de 1997; declararíamos inconstitucional el Art. 3(l)(c) de la Ley Núm. 93, supra, en tanto y en cuanto permite la confisca-ción de bienes inmuebles sin una notificación y vista pre-via; revocaríamos la resolución emitida por el tribunal de instancia el 8 de octubre de 1993, en cuanto a su determi-nación de la legalidad de la confiscación y la constituciona-lidad del Art. 3(l)(c) de la Ley Núm. 93, supra; decretaría-mos, además, que la evidencia inculpatoria descubierta *894como resultado de la confiscación ilegal es inadmisible en evidencia. Por estas consideraciones concurrimos con la sentencia dictada hoy por este Tribunal.
— O —

 A esos efectos, la Corte de Distrito federal de Ohio expresó elocuentemente en United States v. $128,035.00 in U.S. Currency, 628 F. Supp. 668, 672 (S.D. Ohio 1986), lo siguiente:
*884“In considering the claim that seizure of real property ... violates the Fourth Amendment, the Court... notes that the Fourth Amendment applies to the forfeiture provisions ... because of the statute’s punitive, quasijudicial nature. ... Thus, the statute must first comply with the various procedural requirements imposed by the Fourth Amendment.” (Citas omitidas.)


 Véanse, también: Mitchell v. W.T. Grant Co., 416 U.S. 600 (1974); Fuentes v. Shevin, 407 U.S. 67 (1972); Sniadach v. Family Finance Corp., 395 U.S. 337 (1969).


 Provee la parte pertinente de ese estatuto federal, 21 U.S.C. sec. 881(a)(7):
“(a) Subject property
“The following shall be subject to forfeiture to the United States and no property right shall exist in them:
“(7) All real property, including any right, title, and interest (including any leasehold interest) in the whole of any lot or tract of land and any appurtenances or improvements, which is used, or intented to be used, in any manner or part, to commit, or to facilitate the commission of, a violation of this subchapter punishable by more than one year’s imprisonment, except that no property shall be forfeited under this paragraph, to the extent of an interest of an owner, by reason of any act or omission established by that owner to have been committed or omitted without the knowledge or consent of that owner.”


 Nótese que al momento del embargo del yate de Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663 (1974), el estatuto de Puerto Rico entonces vigente, *891que facultó el embargo, 24 L.P.R.A. see. 2512, y el estatuto federal que le sirvió de base, 21 U.S.C. see. 881, autorizaban sólo el embargo de bienes muebles. No fue hasta una década más tarde que el estatuto federal de embargo fue enmendado para permitir el embargo de propiedad inmueble. Véase 21 U.S.C. sec. 881(a)(7).